                 Case
                  Case7:21-cr-00015-KMK
                       7:21-cr-00015-KMK Document 25 Filed
                                         Document 23 Filed02/08/21
                                                           02/08/21 Page
                                                                     Page1 1ofof1 1


                                                                   ME·MO ENDORSED
                                        CALHOUN         &   LAWRENCE. LLP
                                                  ATTORNEYS AT LAW
                                                      81 MAIN STREET
                                                         SUITE 504
                                              WHITE PLAINS, NEW YORK 10601
CLINTON W. CALHOUN, 111•                                                                                   1914) 946-5900
KERRY A. LAWRENCE••
                                                                                                        FAX 19141 946-5906
•ALSO ADMITTED IN VA & DC
••ALSO ADMITTED IN CT


                                                   February 8, 2021




         BYECF
         Honorable Kenneth M. Karas
         United States District Judge
         United States Courthouse
         300 Quarropas Street
         White Plains, NY 10601

                  Re:       United States v. Richard Lockett - 21 Cr. 15 (KMK)

         Dear Judge Karas :

                 I am writing to ask the Court to make a Cares Act finding so that Mr. Lockett can enter a
         guilty plea before Magistrate Judge Krause upon your referral to him. The plea has been
         scheduled for Tuesday morning, February 9, 2021.

                 While obviously Mr. Lockett and I do not know what sentence the Court will ultimately
         impose, if he enters a guilty plea on February 9 and is sentenced several months later it is
         certainly anticipated that I can make a request in good faith that he get a sentence oftime served.
         As a result of the pending pandemic, and the inability to schedule in person appearances for a
         guilty plea, it is respectfully requested that the Court make a finding that permits Mr. Lockett to
         enter a guilty plea telephonically and in a remote proceeding on February 9.
                                                                               Granted. The Court finds , under the CARES
                  Thank you for the Court's consideration of this request. Act, that the guilty plea may proceed
                                                                           telephonically, as the current pandemic makes
                                                                        .  in-person proceedings a threat to the health of
                                                   Respectfully submitted. the Parties and Court staff, but delay of the
                                                                           proceedings is not in the interests of justice in
                                              \ /"       A   / _           iight of the possibiblity that delay could
                                              y..£ , f ~ r · ~ n e c e s s a r i l y prolong Mr. Lockett's detention.

                                                   Kerry A. Lawrence           So Ordered .


         cc:      AUSA James Ligtenberg (by ecf)                               ~~
                                                                                2/8/21
